DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “displaying, in a virtual environment, an object in a position where a plurality of virtual light sources are set or in the position where the object is displayed” (emphasis added). It is not clear what displaying an object in the position where the object is displayed is set to mean as it is an ambiguous loop. Appropriate correction and/or explanation is required.
Independent claims 10, 19, 23, and 24 each recite the same or similar limitations to that discussed above with respect to claim 1 and, along with all dependent claims, are accordingly rejected.
Claim 5 recites “either spot lights, and in response to a virtual light source of the plurality of virtual light sources being a spot light, setting an illuminating orientation, a position, a cut-off angle, and the intensity attenuation of the virtual light source, based on the illuminating emphasis added). Examiner notes that this ‘either’ contains no corresponding alternative, simply stating one option. Thus this claims is indefinite. Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US Pub. 2012/0075484), hereinafter Kawamoto, in view of Demos (US Pub. 2009/0201309), and further in view of Drebin et al. (US Patent 6639595), hereinafter Drebin.
Regarding claim 1, Kawamoto discloses a display method comprising: displaying, in a virtual environment, an object in a position where a plurality of virtual light sources are set or in the position where the object is displayed (Paragraph [0009]: light source setting means sets, based on the color information obtained by the color information obtaining means, at least one parameter relating to a color and/or a brightness of a light source placed in a virtual space. The object image generation means generates an object image that is obtained when an image of an object in the virtual space, which object is illuminated by the light source whose at least one parameter has been set by the light source setting means; Paragraph [0018]: color information about the image that corresponds to the specific target object is obtained, and the setting of the virtual light source is determined based on the obtain color information. Then, the virtual object is illuminated by the light source whose setting has been thus determined, and an image of the virtual object is captured. The virtual object is displayed on or near the specific target object; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space). 
	Kawamoto does not explicitly disclose extracting, from the object, color values around positions of the plurality of virtual light sources; and illuminating an area around the displayed object using the plurality of virtual light sources to which the color values are applied, wherein an illumination effect of the plurality of virtual light sources is excluded on the object itself and a light amount of the illumination effect decreases as a distance becomes further away from a position of the plurality of virtual light sources.
	However, Demos teaches graphics processing with use of a virtual light (Paragraphs [0016]-[0019]), further comprising extracting, from the object, color values around positions of the plurality of virtual light sources (Paragraphs [0055]-[0058]: twentieth aspect of the invention is the fourteenth aspect of the invention, in which the normal direction estimation portion calculates a color contrast amount based on color information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the color information of pixels surrounding the pixel of interest…normal direction estimation portion calculates a brightness contrast amount based on the brightness information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the brightness information of pixels surrounding the pixel of interest, and calculates a first visual depth amount that indicates a degree of perception of visual depth based on the brightness contrast amount, calculates a color contrast amount based on color information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the color information of pixels surrounding the pixel of interest). Demos teaches that this will allow for user to view an object in greater vividness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamoto with the features of extracting, from the object, color values around positions of the plurality of virtual light sources as taught by Demos so as to allow for user to view an object in greater vividness as presented by Demos.
	Further, Drebin teaches a virtual scene including an object and virtual illumination (Abstract), further comprising illuminating an area around the displayed object using the plurality of virtual light sources to which the color values are applied, wherein an illumination effect of the plurality of virtual light sources is excluded on the object itself and a light amount of the illumination effect decreases as a distance becomes further away from a position of the plurality of virtual light sources (Column 16, lines 44-Column 17, lines 44: Any or all of the available eight lights can be enabled in each lighting function. The sum of the per-light illumination is clamped to [-1, 1] in the example embodiment, and converted to integer 2's complement before adding the global ambient term. Since the total illumination is clamped to [0, 1], a material cannot become brighter through lighting in the example embodiment. If this effect is desired, the light colors can be premultiplied by the material color, and the material color in the equation can be set to 1.0. Other arrangements can be provided in other example implementations to allow materials to become brighter through lighting…the alpha equations can be used when monochrome results are sufficient. The resulting alpha values can be combined with other RGB and alpha values in texture environment unit 600 in the example embodiment. For example, it is possible to put the diffuse result in the color output for the channel 0 color, a specular result in the alpha output of the color 0 channel, and have the texture environment unit 600 multiply the diffuse color by the texture color and add a (e.g., white) specular highlight in a single stage of texture environment unit 600…the diffuse attenuation function in the example embodiment, beyond the command (N∙H) clamp to [0, 1]. Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped…Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped. Unclamped dot products allow light-based texture generation to control illumination for 180°. Since the illumination will be clamped in the example embodiment, signed lighting functions may be scaled and biased appropriately using colorc and ambc. The example embodiment provides three example diffuse attenuation functions a lighting equation can use: [EQU3]...angle attenuation logic in the example embodiment computes a second-order polynomial based on the dot product of the light-to-vertex vector and the light-direction vector. A sharp fall off is achieved by extrapolating the squared and linear terms. Clamping is used to avoid negative values produced by extrapolation for angles outside of a spotlight angle. Range attenuation can be performed by the inverse of another second-order polynomial. The distance value, d, is the length of the vector from the vertex to the light position. A light equation with only distance attenuation can be used for texture-based lights to simulate the distance-based illumination falloff of projected or other textures…same logic can be used to approximate common specular attenuation, (N∙H)S for a parallel light source. The light-to-vertex and light-direction vectors may be replaced with the normal and half-angle vectors respectively. Attenuation can be defeated in a lighting function to permit non-attenuated point light (e.g., omni-direction) sources to be used in both a diffuse and specular equation. In this example, the light's angle attenuation coefficients may be used for the specular equation, and attenuation is turned off in the diffuse equation; Column 28, lines 38-50: Local Diffuse Spot Light…This example demonstrates how to configure the GX_COLOR0 channel to light the vertex color with a local diffuse spot light. The functions GXInitLightPos and GXInitLightDir are used to initialize the light position and direction. The light direction and position are assumed to have been transformed into view space prior to setting the light object. In order to enable diffuse lighting, diff_fn is set to GX_DF_CLAMP. Since this is a spot light, attn_fn is set to GX_AF_SPOT. The type of spot light angle attenuation function is determined by the light, set here by GXInitLightSpot. The distance attenuation function is set using GXInitLightDistAttn). Drebin teaches that this will allow for attenuation control so as to simulate lighting in an image as in real life (Column 11, lines 35-54: Lighting calculation 302 based on a given vertex could generate a shadow volume defined at texture coordinates used for the texture mapping operation 306. Many other applications are possible. For example, one interesting application relates to projective textures. An undesirable property of projective textures is that they typically project forward and backward from the camera. The techniques disclosed herein can provide projective texture coordinate generation based on a lighting function which provides attenuation (e.g., to eliminate backwards facing lighting) and/or distance attenuation (e.g., to attenuate the projective texture based on how far it is projected--just as you might see when using a real slide projector to project an image
Regarding claim 2, Kawamoto, in view of Demos, and further in view of Drebin teaches the method of claim 1, Drebin discloses wherein information of the plurality of virtual light sources are automatically set and the information of the plurality of virtual light sources include positions, an intensity attenuation and an interval between each pair of the plurality of virtual light sources (Column 16, lines 44-Column 17, lines 44: Any or all of the available eight lights can be enabled in each lighting function. The sum of the per-light illumination is clamped to [-1, 1] in the example embodiment, and converted to integer 2's complement before adding the global ambient term. Since the total illumination is clamped to [0, 1], a material cannot become brighter through lighting in the example embodiment. If this effect is desired, the light colors can be premultiplied by the material color, and the material color in the equation can be set to 1.0. Other arrangements can be provided in other example implementations to allow materials to become brighter through lighting…the alpha equations can be used when monochrome results are sufficient. The resulting alpha values can be combined with other RGB and alpha values in texture environment unit 600 in the example embodiment. For example, it is possible to put the diffuse result in the color output for the channel 0 color, a specular result in the alpha output of the color 0 channel, and have the texture environment unit 600 multiply the diffuse color by the texture color and add a (e.g., white) specular highlight in a single stage of texture environment unit 600…the diffuse attenuation function in the example embodiment, beyond the command (N∙H) clamp to [0, 1]. Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped…Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped. Unclamped dot products allow light-based texture generation to control illumination for 180°. Since the illumination will be clamped in the example embodiment, signed lighting functions may be scaled and biased appropriately using colorc and ambc. The example embodiment provides three example diffuse attenuation functions a lighting equation can use: [EQU3]...angle attenuation logic in the example embodiment computes a second-order polynomial based on the dot product of the light-to-vertex vector and the light-direction vector. A sharp fall off is achieved by extrapolating the squared and linear terms. Clamping is used to avoid negative values produced by extrapolation for angles outside of a spotlight angle. Range attenuation can be performed by the inverse of another second-order polynomial. The distance value, d, is the length of the vector from the vertex to the light position. A light equation with only distance attenuation can be used for texture-based lights to simulate the distance-based illumination falloff of projected or other textures…same logic can be used to approximate common specular attenuation, (N∙H)S for a parallel light source. The light-to-vertex and light-direction vectors may be replaced with the normal and half-angle vectors respectively. Attenuation can be defeated in a lighting function to permit non-attenuated point light (e.g., omni-direction) sources to be used in both a diffuse and specular equation. In this example, the light's angle attenuation coefficients may be used for the specular equation, and attenuation is turned off in the diffuse equation; Column 28, lines 38-50: Local Diffuse Spot Light…This example demonstrates how to configure the GX_COLOR0 channel to light the vertex color with a local diffuse spot light. The functions GXInitLightPos and GXInitLightDir are used to initialize the light position and direction. The light direction and position are assumed to have been transformed into view space prior to setting the light object. In order to enable diffuse lighting, diff_fn is set to GX_DF_CLAMP. Since this is a spot light, attn_fn is set to GX_AF_SPOT. The type of spot light angle attenuation function is determined by the light, set here by GXInitLightSpot. The distance attenuation function is set using GXInitLightDistAttn).
Regarding claim 3, Kawamoto, in view of Demos, and further in view of Drebin teaches the method of claim 2, Drebin discloses wherein the positions of the plurality of virtual light sources are set at predetermined intervals within the object (Column 16, lines 44-Column 17, lines 44: Any or all of the available eight lights can be enabled in each lighting function. The sum of the per-light illumination is clamped to [-1, 1] in the example embodiment, and converted to integer 2's complement before adding the global ambient term. Since the total illumination is clamped to [0, 1], a material cannot become brighter through lighting in the example embodiment. If this effect is desired, the light colors can be premultiplied by the material color, and the material color in the equation can be set to 1.0. Other arrangements can be provided in other example implementations to allow materials to become brighter through lighting…the alpha equations can be used when monochrome results are sufficient. The resulting alpha values can be combined with other RGB and alpha values in texture environment unit 600 in the example embodiment. For example, it is possible to put the diffuse result in the color output for the channel 0 color, a specular result in the alpha output of the color 0 channel, and have the texture environment unit 600 multiply the diffuse color by the texture color and add a (e.g., white) specular highlight in a single stage of texture environment unit 600…the diffuse attenuation function in the example embodiment, beyond the command (N∙H) clamp to [0, 1]. Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped…Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped. Unclamped dot products allow light-based texture generation to control illumination for 180°. Since the illumination will be clamped in the example embodiment, signed lighting functions may be scaled and biased appropriately using colorc and ambc. The example embodiment provides three example diffuse attenuation functions a lighting equation can use: [EQU3]...angle attenuation logic in the example embodiment computes a second-order polynomial based on the dot product of the light-to-vertex vector and the light-direction vector. A sharp fall off is achieved by extrapolating the squared and linear terms. Clamping is used to avoid negative values produced by extrapolation for angles outside of a spotlight angle. Range attenuation can be performed by the inverse of another second-order polynomial. The distance value, d, is the length of the vector from the vertex to the light position. A light equation with only distance attenuation can be used for texture-based lights to simulate the distance-based illumination falloff of projected or other textures…same logic can be used to approximate common specular attenuation, (N∙H)S for a parallel light source. The light-to-vertex and light-direction vectors may be replaced with the normal and half-angle vectors respectively. Attenuation can be defeated in a lighting function to permit non-attenuated point light (e.g., omni-direction) sources to be used in both a diffuse and specular equation. In this example, the light's angle attenuation coefficients may be used for the specular equation, and attenuation is turned off in the diffuse equation; Column 28, lines 38-50: Local Diffuse Spot Light…This example demonstrates how to configure the GX_COLOR0 channel to light the vertex color with a local diffuse spot light. The functions GXInitLightPos and GXInitLightDir are used to initialize the light position and direction. The light direction and position are assumed to have been transformed into view space prior to setting the light object. In order to enable diffuse lighting, diff_fn is set to GX_DF_CLAMP. Since this is a spot light, attn_fn is set to GX_AF_SPOT. The type of spot light angle attenuation function is determined by the light, set here by GXInitLightSpot. The distance attenuation function is set using GXInitLightDistAttn).
Regarding claim 4,
Regarding claim 5,
Regarding claim 6,
Regarding claim 7, Kawamoto, in view of Demos, and further in view of Drebin teaches the method of claim 1, Kawamoto discloses wherein the extracting comprises: extracting, from the object as the color values, one of an average value (Paragraph [0136]: parameters of the light source in the virtual space are set as described above based on the calculated average color. If, for example, the calculated average color is a relatively dark color, then the virtual character 51 is displayed in a manner to look dark), a weighted average value, and a median value of color values around the positions of the plurality of virtual light sources (Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space).
Regarding claim 8, Kawamoto, in view of Demos, and further in view of Drebin teaches the method of claim 1, Kawamoto discloses wherein the illuminating comprises: controlling either one or both of a level of the illumination of the area, and a size of the illuminated area, in response to a control signal (Paragraph [0009]: a display device including a screen on which the real space is visible, to act as real image obtaining means, color information obtaining means, light source setting means, object image generation means, and display control means; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space (i.e., the direction from which the light is emitted) can be estimated based on the size of the object and the size of the shadow casted by the object. That is, the position, type, color, brightness, etc., of the virtual light source may be set based on color information that is obtained regarding pixels in the real image captured by the real camera
Regarding claim 9, Kawamoto, in view of Demos, and further in view of Drebin teaches the method of claim 1, Kawamoto discloses wherein the object comprises either one or both of a still image object and a video object (Paragraph [0148]: an average color is calculated based on color information calculated in the current frame and color information calculated in a predetermined number of past frames. Then, the setting of the light source is determined based on the calculated average color; Paragraph [0164]: augmented reality is realized by means of video see-through. To be specific, in the present embodiment, superimposed images are generated by superimposing the images captured by the virtual camera).
Regarding claim 10, Kawamoto discloses display device, comprising: a display (Abstract: the virtual object image is superimposed on the real camera image, is generated and displayed on a display device); and a processor configured to: display, in a virtual environment on the display (Fig. 4, item 31; Paragraph [0085]: information processing section 31 is information processing means which includes a CPU (Central Processing Unit) 311 for executing a predetermined program, a GPU (Graphics Processing Unit) 312 for performing image processing, and the like. In the present embodiment, a predetermined program is stored in a memory (for example, the external memory 44 connected to the external memory I/F 33 or the internal data storage memory 35) inside the game apparatus 10. The CPU 311 of the information processing section 31 executes image processing (FIG. 12) described below by executing the predetermined program. The program executed by the CPU 311 of the information processing section 31 may be obtained from another device through communication with the other device. The information processing section 31 further includes a VRAM (Video RAM) 313. The GPU 312 of the information processing section 31 generates an image in accordance with an instruction from the CPU 311 of the information processing section 31, and renders the image; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space), an object in a position where a plurality of virtual light sources are set or in the position where the object is displayed (Paragraph [0009]: light source setting means sets, based on the color information obtained by the color information obtaining means, at least one parameter relating to a color and/or a brightness of a light source placed in a virtual space. The object image generation means generates an object image that is obtained when an image of an object in the virtual space, which object is illuminated by the light source whose at least one parameter has been set by the light source setting means; Paragraph [0018]: color information about the image that corresponds to the specific target object is obtained, and the setting of the virtual light source is determined based on the obtain color information. Then, the virtual object is illuminated by the light source whose setting has been thus determined, and an image of the virtual object is captured. The virtual object is displayed on or near the specific target object; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space).
	Kawamoto does not explicitly disclose extract color values of pixels for portions of the object, and illuminate, on the display, an area around the object using the plurality of virtual light sources to which the color values are applied, wherein an illumination effect of the plurality of virtual light sources is excluded on the object itself and a light amount of the illumination effect decreases as a distance becomes further away from a position of the plurality of virtual light sources.
	However, Demos teaches graphics processing with use of a virtual light (Paragraphs [0016]-[0019]), further comprising extract color values of pixels for portions of the object (Paragraphs [0055]-[0058]: twentieth aspect of the invention is the fourteenth aspect of the invention, in which the normal direction estimation portion calculates a color contrast amount based on color information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the color information of pixels surrounding the pixel of interest…normal direction estimation portion calculates a brightness contrast amount based on the brightness information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the brightness information of pixels surrounding the pixel of interest, and calculates a first visual depth amount that indicates a degree of perception of visual depth based on the brightness contrast amount, calculates a color contrast amount based on color information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the color information of pixels surrounding the pixel of interest). Demos teaches that this will allow for user to view an object in greater vividness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamoto with the features of extract color values of pixels for portions of the object as taught by Demos so as to allow for user to view an object in greater vividness as presented by Demos.
 Any or all of the available eight lights can be enabled in each lighting function. The sum of the per-light illumination is clamped to [-1, 1] in the example embodiment, and converted to integer 2's complement before adding the global ambient term. Since the total illumination is clamped to [0, 1], a material cannot become brighter through lighting in the example embodiment. If this effect is desired, the light colors can be premultiplied by the material color, and the material color in the equation can be set to 1.0. Other arrangements can be provided in other example implementations to allow materials to become brighter through lighting…the alpha equations can be used when monochrome results are sufficient. The resulting alpha values can be combined with other RGB and alpha values in texture environment unit 600 in the example embodiment. For example, it is possible to put the diffuse result in the color output for the channel 0 color, a specular result in the alpha output of the color 0 channel, and have the texture environment unit 600 multiply the diffuse color by the texture color and add a (e.g., white) specular highlight in a single stage of texture environment unit 600…the diffuse attenuation function in the example embodiment, beyond the command (N∙H) clamp to [0, 1]. Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped…Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped. Unclamped dot products allow light-based texture generation to control illumination for 180°. Since the illumination will be clamped in the example embodiment, signed lighting functions may be scaled and biased appropriately using colorc and ambc. The example embodiment provides three example diffuse attenuation functions a lighting equation can use: [EQU3]...angle attenuation logic in the example embodiment computes a second-order polynomial based on the dot product of the light-to-vertex vector and the light-direction vector. A sharp fall off is achieved by extrapolating the squared and linear terms. Clamping is used to avoid negative values produced by extrapolation for angles outside of a spotlight angle. Range attenuation can be performed by the inverse of another second-order polynomial. The distance value, d, is the length of the vector from the vertex to the light position. A light equation with only distance attenuation can be used for texture-based lights to simulate the distance-based illumination falloff of projected or other textures…same logic can be used to approximate common specular attenuation, (N∙H)S for a parallel light source. The light-to-vertex and light-direction vectors may be replaced with the normal and half-angle vectors respectively. Attenuation can be defeated in a lighting function to permit non-attenuated point light (e.g., omni-direction) sources to be used in both a diffuse and specular equation. In this example, the light's angle attenuation coefficients may be used for the specular equation, and attenuation is turned off in the diffuse equation; Column 28, lines 38-50: Local Diffuse Spot Light…This example demonstrates how to configure the GX_COLOR0 channel to light the vertex color with a local diffuse spot light. The functions GXInitLightPos and GXInitLightDir are used to initialize the light position and direction. The light direction and position are assumed to have been transformed into view space prior to setting the light object. In order to enable diffuse lighting, diff_fn is set to GX_DF_CLAMP. Since this is a spot light, attn_fn is set to GX_AF_SPOT. The type of spot light angle attenuation function is determined by the light, set here by GXInitLightSpot. The distance attenuation function is set using GXInitLightDistAttn). Drebin teaches that this will allow for attenuation control so as to simulate lighting in an image as in real life (Column 11, lines 35-54: Lighting calculation 302 based on a given vertex could generate a shadow volume defined at texture coordinates used for the texture mapping operation 306. Many other applications are possible. For example, one interesting application relates to projective textures. An undesirable property of projective textures is that they typically project forward and backward from the camera. The techniques disclosed herein can provide projective texture coordinate generation based on a lighting function which provides attenuation (e.g., to eliminate backwards facing lighting) and/or distance attenuation (e.g., to attenuate the projective texture based on how far it is projected--just as you might see when using a real slide projector to project an image). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kawamoto, in view of Demos with the features of illuminate, on the display, an area around the object using the plurality of virtual light sources to which the color values are applied, wherein an illumination effect of the plurality of virtual light sources is excluded on the object itself and a light amount of the illumination effect decreases as a distance becomes further away from a position of the plurality of virtual light sources as taught by Drebin so as to allow for attenuation control so as to simulate lighting in an image as in real life as taught by Drebin.
Regarding claim 11, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 10, Kawamoto discloses wherein the processor is further configured to: set any one or any combination of an illuminating orientation, a position, a cut-off angle, and an intensity attenuation of the plurality of virtual light sources in response to the plurality of virtual light sources being spot lights (Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space).
Regarding claim 12, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 11, Kawamoto discloses wherein the processor is configured to: calculate the area based on any one or any combination of the illuminating orientation, the position, the cut-off angle, and the intensity attenuation (Paragraph [0018]: color information about the image that corresponds to the specific target object is obtained, and the setting of the virtual light source is determined based on the obtain color information. Then, the virtual object is illuminated by the light source whose setting has been thus determined, and an image of the virtual object is captured. The virtual object is displayed on or near the specific target object; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space).
Regarding claim 13, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 10, Kawamoto discloses wherein the processor is configured to: extract, from the object as the color values, one of an average value (Paragraph [0136]: parameters of the light source in the virtual space are set as described above based on the calculated average color. If, for example, the calculated average color is a relatively dark color, then the virtual character 51 is displayed in a manner to look dark), a weighted average value, and a median value of color values around the position of the plurality of virtual light sources (Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space).
Regarding claim 14, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 10, Kawamoto discloses wherein the processor is further configured to: control a level of the illumination of the area in response to a control signal (Paragraph [0009]: a display device including a screen on which the real space is visible, to act as real image obtaining means, color information obtaining means, light source setting means, object image generation means, and display control means; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space (i.e., the direction from which the light is emitted) can be estimated based on the size of the object and the size of the shadow casted by the object. That is, the position, type, color, brightness, etc., of the virtual light source may be set based on color information that is obtained regarding pixels in the real image captured by the real camera).
Regarding claim 15, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 10, Kawamoto discloses wherein: the object comprises a video object (Paragraph [0148]: an average color is calculated based on color information calculated in the current frame and color information calculated in a predetermined number of past frames. Then, the setting of the light source is determined based on the calculated average color; Paragraph [0164]: augmented reality is realized by means of video see-through. To be specific, in the present embodiment, superimposed images are generated by superimposing the images captured by the virtual camera); the virtual environment comprises a virtual space in which the video object is provided (Paragraph [0009]: light source setting means sets, based on the color information obtained by the color information obtaining means, at least one parameter relating to a color and/or a brightness of a light source placed in a virtual space. The object image generation means generates an object image that is obtained when an image of an object in the virtual space, which object is illuminated by the light source whose at least one parameter has been set by the light source setting means); and the processor is further configured to apply, to the plurality of virtual light sources, a color of a position of the plurality of virtual light sources in a frame per frame of the video object (Paragraph [0018]: color information about the image that corresponds to the specific target object is obtained, and the setting of the virtual light source is determined based on the obtain color information. Then, the virtual object is illuminated by the light source whose setting has been thus determined, and an image of the virtual object is captured. The virtual object is displayed on or near the specific target object; Paragraph [0128]: processing loop shown in FIG. 11 from step S1 to step S9 is repeated every frame).
Regarding claim 16, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 10, Kawamoto discloses wherein: the object comprises a photo object (Paragraph [0148]: an average color is calculated based on color information calculated in the current frame and color information calculated in a predetermined number of past frames. Then, the setting of the light source is determined based on the calculated average color; Paragraph [0164]: augmented reality is realized by means of video see-through. To be specific, in the present embodiment, superimposed images are generated by superimposing the images captured by the virtual camera); the virtual environment comprises a virtual space in which the photo object is provided based on a predetermined arrangement (Paragraph [0009]: light source setting means sets, based on the color information obtained by the color information obtaining means, at least one parameter relating to a color and/or a brightness of a light source placed in a virtual space. The object image generation means generates an object image that is obtained when an image of an object in the virtual space, which object is illuminated by the light source whose at least one parameter has been set by the light source setting means); and the processor is further configured to illuminate, on the display, the virtual space based on the set plurality of virtual light sources (Paragraph [0146]: points in the white-color area of the marker 61 are extracted as sampling points, and color information about the sampling points is obtained. In this manner, the color and brightness in the real environment can be recognized accurately. Assume a case where color information is obtained regarding a specific target object other than the marker 61. In this case, it is difficult to determine what color of light is illuminating the specific target object unless the original color of the specific target object (i.e., the color of the object at the time when being illuminated by white color light) is known. In the present embodiment, color information about an area of a known color, particularly, color information about the white-color area, is obtained. Accordingly, the color and brightness of light illuminating the white-color area can be known accurately; Paragraph [0157]: a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space (i.e., the direction from which the light is emitted) can be estimated based on the size of the object and the size of the shadow casted by the object. That is, the position, type, color, brightness, etc., of the virtual light source may be set based on color information that is obtained regarding pixels in the real image captured by the real camera).
Regarding claim 17, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 10, Kawamoto discloses wherein the processor is further configured to: set a brightness of the plurality of virtual light sources set to the position of the object of objects in the virtual environment to be brighter than a brightness of another virtual light source set to a position of another object of the objects (Paragraph [0102]: color and brightness of the displayed virtual object are changed in accordance with the color and brightness of the real space; Paragraph [0112]: the brightness of the white-color areas (including the arrow and the periphery) of the marker 61 existing in the real space is low. If the outer imaging section 23 captures an image of the marker 61 under such environment, the entire real image displayed on the upper LCD 22 becomes relatively dark, and also, the virtual character 51 displayed on the upper LCD 22 becomes relatively dark. Moreover, if the color of lighting in the real space is not white but red for example, then the entire real image captured by the outer imaging section 23 becomes a red-tinged image, and also, the entire image of the virtual character 51 becomes a red-tinged image. Thus, the color and brightness of the virtual character 51, which is displayed in a superimposed manner, change in accordance with the color and brightness of the real space).
Regarding claim 18, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 10, Kawamoto discloses wherein the display comprises any one or any combination of a head mounted display (Paragraph [0164]: augmented reality may be realized by means of optical see-through. For example, the user may wear a head-mounted display device that includes a camera for detecting the marker placed in the real space. Here, the user can view the real space through an eyeglass-lens-like display unit), a stereoscopic display (Paragraph [0070]: upper LCD 22 is a display device capable of displaying a stereoscopically visible image), and a touch screen (Paragraph [0056]: As shown in FIG. 1, the game apparatus 10 includes the touch panel 13 as an input device. The touch panel 13 is mounted on the screen of the lower LCD 12. In the present embodiment, a resistive film type touch panel is used as the touch panel 13. However, the touch panel 13 is not limited to a resistive film type touch panel, but may be any type of touch panel. For example, a touch panel of electrostatic capacitance type may be used as the touch panel 13. In the present embodiment, the touch panel 13 has the same resolution (detection accuracy) as that of the lower LCD 12. However, the resolution of the touch panel 13 and the resolution of the lower LCD 12 need not be the same. The insertion opening 17 (indicated by dashed lines in FIG. 1 and FIG. 3D) is provided in the upper side surface of the lower housing 11. The insertion opening 17 may be used for accommodating a stylus pen 28 which is used for performing an operation on the touch panel 13. Although an input on the touch panel 13 is usually performed by using the stylus pen 28, a finger of a user may be used for performing an input on the touch panel 13).
Regarding claim 19, Kawamoto discloses a display device comprising: a display configured to display, in a virtual environment, an image comprising an object (Abstract: the virtual object image is superimposed on the real camera image, is generated and displayed on a display device); an interface configured to receive an input (Paragraph [0094]: information processing section 31 obtains the operation data from the operation buttons 14 to perform processing in accordance with the inputs performed via the operation buttons); and a processor configured to: maintain an illumination effect on the object, and change an illumination effect on surroundings of the object, in response to the input (Fig. 4, item 31; Paragraph [0085]: information processing section 31 is information processing means which includes a CPU (Central Processing Unit) 311 for executing a predetermined program, a GPU (Graphics Processing Unit) 312 for performing image processing, and the like. In the present embodiment, a predetermined program is stored in a memory (for example, the external memory 44 connected to the external memory I/F 33 or the internal data storage memory 35) inside the game apparatus 10. The CPU 311 of the information processing section 31 executes image processing (FIG. 12) described below by executing the predetermined program. The program executed by the CPU 311 of the information processing section 31 may be obtained from another device through communication with the other device. The information processing section 31 further includes a VRAM (Video RAM) 313. The GPU 312 of the information processing section 31 generates an image in accordance with an instruction from the CPU 311 of the information processing section 31, and renders the image; Paragraph [0009]: light source setting means sets, based on the color information obtained by the color information obtaining means, at least one parameter relating to a color and/or a brightness of a light source placed in a virtual space. The object image generation means generates an object image that is obtained when an image of an object in the virtual space, which object is illuminated by the light source whose at least one parameter has been set by the light source setting means), wherein the illumination effect on the surroundings is generated by displaying, on the display in the virtual environment (Paragraph [0018]: color information about the image that corresponds to the specific target object is obtained, and the setting of the virtual light source is determined based on the obtain color information. Then, the virtual object is illuminated by the light source whose setting has been thus determined, and an image of the virtual object is captured. The virtual object is displayed on or near the specific target object; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space), the object in a position where a plurality of virtual light sources are set or in the position where the object is displayed (Paragraph [0009]: light source setting means sets, based on the color information obtained by the color information obtaining means, at least one parameter relating to a color and/or a brightness of a light source placed in a virtual space. The object image generation means generates an object image that is obtained when an image of an object in the virtual space, which object is illuminated by the light source whose at least one parameter has been set by the light source setting means; Paragraph [0018]: color information about the image that corresponds to the specific target object is obtained, and the setting of the virtual light source is determined based on the obtain color information. Then, the virtual object is illuminated by the light source whose setting has been thus determined, and an image of the virtual object is captured. The virtual object is displayed on or near the specific target object; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space). 
	Kawamoto does not explicitly disclose extracting color values of pixels for portions of the object, and illuminating, on the display, an area around the object using the plurality of virtual light sources to which the color values are applied, wherein an illumination effect of the plurality of virtual light sources is excluded on the object itself and a light amount of the illumination effect decreases as a distance becomes further away from a position of the plurality of virtual light sources.
	However, Demos teaches graphics processing with use of a virtual light (Paragraphs [0016]-[0019]), further comprising extracting color values of pixels for portions of the object (Paragraphs [0055]-[0058]: twentieth aspect of the invention is the fourteenth aspect of the invention, in which the normal direction estimation portion calculates a color contrast amount based on color information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the color information of pixels surrounding the pixel of interest…normal direction estimation portion calculates a brightness contrast amount based on the brightness information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the brightness information of pixels surrounding the pixel of interest, and calculates a first visual depth amount that indicates a degree of perception of visual depth based on the brightness contrast amount, calculates a color contrast amount based on color information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the color information of pixels surrounding the pixel of interest). Demos teaches that this will allow for user to view an object in greater vividness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamoto with the features of extracting color values of pixels for portions of the object as taught by Demos so as to allow for user to view an object in greater vividness as presented by Demos.
	Further, Drebin teaches a virtual scene including an object and virtual illumination (Abstract), further comprising illuminating, on the display, an area around the object using the plurality of virtual light sources to which the color values are applied, wherein an illumination effect of the plurality of virtual light sources is excluded on the object itself and a light amount of the illumination effect decreases as a distance becomes further away from a position of the plurality of virtual light sources (Column 16, lines 44-Column 17, lines 44: Any or all of the available eight lights can be enabled in each lighting function. The sum of the per-light illumination is clamped to [-1, 1] in the example embodiment, and converted to integer 2's complement before adding the global ambient term. Since the total illumination is clamped to [0, 1], a material cannot become brighter through lighting in the example embodiment. If this effect is desired, the light colors can be premultiplied by the material color, and the material color in the equation can be set to 1.0. Other arrangements can be provided in other example implementations to allow materials to become brighter through lighting…the alpha equations can be used when monochrome results are sufficient. The resulting alpha values can be combined with other RGB and alpha values in texture environment unit 600 in the example embodiment. For example, it is possible to put the diffuse result in the color output for the channel 0 color, a specular result in the alpha output of the color 0 channel, and have the texture environment unit 600 multiply the diffuse color by the texture color and add a (e.g., white) specular highlight in a single stage of texture environment unit 600…the diffuse attenuation function in the example embodiment, beyond the command (N∙H) clamp to [0, 1]. Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped…Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped. Unclamped dot products allow light-based texture generation to control illumination for 180°. Since the illumination will be clamped in the example embodiment, signed lighting functions may be scaled and biased appropriately using colorc and ambc. The example embodiment provides three example diffuse attenuation functions a lighting equation can use: [EQU3]...angle attenuation logic in the example embodiment computes a second-order polynomial based on the dot product of the light-to-vertex vector and the light-direction vector. A sharp fall off is achieved by extrapolating the squared and linear terms. Clamping is used to avoid negative values produced by extrapolation for angles outside of a spotlight angle. Range attenuation can be performed by the inverse of another second-order polynomial. The distance value, d, is the length of the vector from the vertex to the light position. A light equation with only distance attenuation can be used for texture-based lights to simulate the distance-based illumination falloff of projected or other textures…same logic can be used to approximate common specular attenuation, (N∙H)S for a parallel light source. The light-to-vertex and light-direction vectors may be replaced with the normal and half-angle vectors respectively. Attenuation can be defeated in a lighting function to permit non-attenuated point light (e.g., omni-direction) sources to be used in both a diffuse and specular equation. In this example, the light's angle attenuation coefficients may be used for the specular equation, and attenuation is turned off in the diffuse equation; Column 28, lines 38-50: Local Diffuse Spot Light…This example demonstrates how to configure the GX_COLOR0 channel to light the vertex color with a local diffuse spot light. The functions GXInitLightPos and GXInitLightDir are used to initialize the light position and direction. The light direction and position are assumed to have been transformed into view space prior to setting the light object. In order to enable diffuse lighting, diff_fn is set to GX_DF_CLAMP. Since this is a spot light, attn_fn is set to GX_AF_SPOT. The type of spot light angle attenuation function is determined by the light, set here by GXInitLightSpot. The distance attenuation function is set using GXInitLightDistAttn). Drebin teaches that this will allow for attenuation control so as to simulate lighting in an image as in real life (Column 11, lines 35-54: Lighting calculation 302 based on a given vertex could generate a shadow volume defined at texture coordinates used for the texture mapping operation 306. Many other applications are possible. For example, one interesting application relates to projective textures. An undesirable property of projective textures is that they typically project forward and backward from the camera. The techniques disclosed herein can provide projective texture coordinate generation based on a lighting function which provides attenuation (e.g., to eliminate backwards facing lighting) and/or distance attenuation (e.g., to attenuate the projective texture based on how far it is projected--just as you might see when using a real slide projector to project an image). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kawamoto, in view of Demos with the features of illuminating, on the display, an area around the object using the plurality of virtual light sources to which the color values are applied, wherein an illumination effect of the plurality of virtual light sources is excluded on the object itself and a light amount of the illumination effect decreases as a distance becomes further away from a position of the plurality of virtual light sources as taught by Drebin so as to allow for attenuation control so as to simulate lighting in an image as in real life as taught by Drebin.
Regarding claim 20, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 19, Kawamoto discloses wherein the processor is further configured to: calculate the illumination effect on the surroundings of the object based on the object  the virtual character 51 existing in the virtual space is illuminated by the light source whose setting has been determined at step S7…parameters of the light source in the virtual space are set as described above based on the calculated average color; Paragraph [0147]: color information about a plurality of sampling points is obtained and an average color is calculated based on the obtained color information. Accordingly, even in a case where another object exists on a part of the marker 61, or a case where a specific type of light illuminates a part of the marker 61, influences of these factors at the time of obtaining information about the light in the real environment can be reduced. For example, in the case of extracting only one point on the marker 61, if the user's finger is placed over the point, or if colored light is only illuminating the point (or the vicinity of the point), then the display of the virtual character becomes unnatural since the setting of the virtual light source is determined based on color information obtained regarding the point. However, in the present embodiment, multiple points are extracted and an average color among the multiple points is calculated).
Regarding claim 21, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 19, Kawamoto discloses wherein the processor is further configured to: change a level of an illumination effect on the surroundings of the object in the position where the plurality of virtual light sources are set in the virtual environment, in response to the input (Paragraph [0009]: a display device including a screen on which the real space is visible, to act as real image obtaining means, color information obtaining means, light source setting means, object image generation means, and display control means; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space (i.e., the direction from which the light is emitted) can be estimated based on the size of the object and the size of the shadow casted by the object. That is, the position, type, color, brightness, etc., of the virtual light source may be set based on color information that is obtained regarding pixels in the real image captured by the real camera).
Regarding claim 22, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 19, Kawamoto discloses wherein the processor is further configured to: turn on and off the illumination effect on the surroundings of the object, in response to the input (Paragraph [0093]: touch panel control circuit reads a signal outputted from the touch panel 13 and generates touch position data once in every predetermined period. The information processing section 31 obtains the touch position data to recognize a position, on the touch panel 13, at which an input has been performed; Paragraph [0147]: color information about a plurality of sampling points is obtained and an average color is calculated based on the obtained color information. Accordingly, even in a case where another object exists on a part of the marker 61, or a case where a specific type of light illuminates a part of the marker 61, influences of these factors at the time of obtaining information about the light in the real environment can be reduced. For example, in the case of extracting only one point on the marker 61, if the user's finger is placed over the point, or if colored light is only illuminating the point (or the vicinity of the point), then the display of the virtual character becomes unnatural since the setting of the virtual light source is determined based on color information obtained regarding the point. However, in the present embodiment, multiple points are extracted and an average color among the multiple points is calculated
Regarding claim 23, Kawamoto discloses a display device comprising: a display configured to display images in frames of a video object (Abstract: the virtual object image is superimposed on the real camera image, is generated and displayed on a display device; Paragraph [0125]: color information array 76 is a collection of color information (RGB values) about predetermined sampling points in a real image (the real image for left eye or the real image for right eye). A real image is obtained in each frame (e.g., 1/30 sec or 1/60 sec; hereinafter, referred to as a frame time). Upon obtaining the real image, the game apparatus 10 calculates the aforementioned color information based on the real image. The game apparatus 10 stores pieces of color information calculated in the respective frames in the color information array 76 in a chronological order. That is, pieces of color information that correspond to a predetermined number of past frames, respectively, are contained in the color information array); and a processor configured to: change an illumination effect on surroundings of the images per frame of the video object, during playing of the video object (Fig. 4, item 31; Paragraph [0085]: information processing section 31 is information processing means which includes a CPU (Central Processing Unit) 311 for executing a predetermined program, a GPU (Graphics Processing Unit) 312 for performing image processing, and the like. In the present embodiment, a predetermined program is stored in a memory (for example, the external memory 44 connected to the external memory I/F 33 or the internal data storage memory 35) inside the game apparatus 10. The CPU 311 of the information processing section 31 executes image processing (FIG. 12) described below by executing the predetermined program. The program executed by the CPU 311 of the information processing section 31 may be obtained from another device through communication with the other device. The information processing section 31 further includes a VRAM (Video RAM) 313. The GPU 312 of the information processing section 31 generates an image in accordance with an instruction from the CPU 311 of the information processing section 31, and renders the image; Paragraph [0009]: light source setting means sets, based on the color information obtained by the color information obtaining means, at least one parameter relating to a color and/or a brightness of a light source placed in a virtual space. The object image generation means generates an object image that is obtained when an image of an object in the virtual space, which object is illuminated by the light source whose at least one parameter has been set by the light source setting means), wherein the illumination effect on the surroundings is generated by, displaying, on the display in a virtual environment (Paragraph [0018]: color information about the image that corresponds to the specific target object is obtained, and the setting of the virtual light source is determined based on the obtain color information. Then, the virtual object is illuminated by the light source whose setting has been thus determined, and an image of the virtual object is captured. The virtual object is displayed on or near the specific target object; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space), where the images per frame of the video object are displayed in a position where a plurality of virtual light sources are set or in the position where the images per frame of the video object are displayed (Paragraph [0009]: light source setting means sets, based on the color information obtained by the color information obtaining means, at least one parameter relating to a color and/or a brightness of a light source placed in a virtual space. The object image generation means generates an object image that is obtained when an image of an object in the virtual space, which object is illuminated by the light source whose at least one parameter has been set by the light source setting means; Paragraph [0018]: color information about the image that corresponds to the specific target object is obtained, and the setting of the virtual light source is determined based on the obtain color information. Then, the virtual object is illuminated by the light source whose setting has been thus determined, and an image of the virtual object is captured. The virtual object is displayed on or near the specific target object; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space). 
	Kawamoto does not explicitly disclose extracting color values of pixels for portions of the images per frame of the video object, and illuminating, on the display, an area around the images per frame of the video object using the plurality of virtual light sources to which the color values are applied, wherein an illumination effect of the plurality of virtual light sources is excluded on the object itself and a light amount of the illumination effect decreases as a distance becomes further away from a position of the plurality of virtual light sources.
	However, Demos teaches graphics processing with use of a virtual light (Paragraphs [0016]-[0019]), further comprising extracting color values of pixels for portions of the images per frame of the video object (Paragraphs [0055]-[0058]: twentieth aspect of the invention is the fourteenth aspect of the invention, in which the normal direction estimation portion calculates a color contrast amount based on color information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the color information of pixels surrounding the pixel of interest…normal direction estimation portion calculates a brightness contrast amount based on the brightness information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the brightness information of pixels surrounding the pixel of interest, and calculates a first visual depth amount that indicates a degree of perception of visual depth based on the brightness contrast amount, calculates a color contrast amount based on color information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the color information of pixels surrounding the pixel of interest). Demos teaches that this will allow for user to view an object in greater vividness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamoto with the features of extracting color values of pixels for portions of the images per frame of the video object as taught by Demos so as to allow for user to view an object in greater vividness as presented by Demos.
	Further, Drebin teaches a virtual scene including an object and virtual illumination (Abstract), further comprising illuminating, on the display, an area around the images per frame of the video object using the plurality of virtual light sources to which the color values are applied, wherein an illumination effect of the plurality of virtual light sources is excluded on the object itself and a light amount of the illumination effect decreases as a distance becomes further away from a position of the plurality of virtual light sources (Column 16, lines 44-Column 17, lines 44: Any or all of the available eight lights can be enabled in each lighting function. The sum of the per-light illumination is clamped to [-1, 1] in the example embodiment, and converted to integer 2's complement before adding the global ambient term. Since the total illumination is clamped to [0, 1], a material cannot become brighter through lighting in the example embodiment. If this effect is desired, the light colors can be premultiplied by the material color, and the material color in the equation can be set to 1.0. Other arrangements can be provided in other example implementations to allow materials to become brighter through lighting…the alpha equations can be used when monochrome results are sufficient. The resulting alpha values can be combined with other RGB and alpha values in texture environment unit 600 in the example embodiment. For example, it is possible to put the diffuse result in the color output for the channel 0 color, a specular result in the alpha output of the color 0 channel, and have the texture environment unit 600 multiply the diffuse color by the texture color and add a (e.g., white) specular highlight in a single stage of texture environment unit 600…the diffuse attenuation function in the example embodiment, beyond the command (N∙H) clamp to [0, 1]. Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped…Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped. Unclamped dot products allow light-based texture generation to control illumination for 180°. Since the illumination will be clamped in the example embodiment, signed lighting functions may be scaled and biased appropriately using colorc and ambc. The example embodiment provides three example diffuse attenuation functions a lighting equation can use: [EQU3]...angle attenuation logic in the example embodiment computes a second-order polynomial based on the dot product of the light-to-vertex vector and the light-direction vector. A sharp fall off is achieved by extrapolating the squared and linear terms. Clamping is used to avoid negative values produced by extrapolation for angles outside of a spotlight angle. Range attenuation can be performed by the inverse of another second-order polynomial. The distance value, d, is the length of the vector from the vertex to the light position. A light equation with only distance attenuation can be used for texture-based lights to simulate the distance-based illumination falloff of projected or other textures…same logic can be used to approximate common specular attenuation, (N∙H)S for a parallel light source. The light-to-vertex and light-direction vectors may be replaced with the normal and half-angle vectors respectively. Attenuation can be defeated in a lighting function to permit non-attenuated point light (e.g., omni-direction) sources to be used in both a diffuse and specular equation. In this example, the light's angle attenuation coefficients may be used for the specular equation, and attenuation is turned off in the diffuse equation; Column 28, lines 38-50: Local Diffuse Spot Light…This example demonstrates how to configure the GX_COLOR0 channel to light the vertex color with a local diffuse spot light. The functions GXInitLightPos and GXInitLightDir are used to initialize the light position and direction. The light direction and position are assumed to have been transformed into view space prior to setting the light object. In order to enable diffuse lighting, diff_fn is set to GX_DF_CLAMP. Since this is a spot light, attn_fn is set to GX_AF_SPOT. The type of spot light angle attenuation function is determined by the light, set here by GXInitLightSpot. The distance attenuation function is set using GXInitLightDistAttn). Drebin teaches that this will allow for attenuation control so as to simulate lighting in an image as in real life (Column 11, lines 35-54: Lighting calculation 302 based on a given vertex could generate a shadow volume defined at texture coordinates used for the texture mapping operation 306. Many other applications are possible. For example, one interesting application relates to projective textures. An undesirable property of projective textures is that they typically project forward and backward from the camera. The techniques disclosed herein can provide projective texture coordinate generation based on a lighting function which provides attenuation (e.g., to eliminate backwards facing lighting) and/or distance attenuation (e.g., to attenuate the projective texture based on how far it is projected--just as you might see when using a real slide projector to project an image
Regarding claim 24, Kawamoto discloses a display device comprising: a display (Abstract: the virtual object image is superimposed on the real camera image, is generated and displayed on a display device); and a processor configured to: display, on the display in a virtual environment (Fig. 4, item 31; Paragraph [0085]: information processing section 31 is information processing means which includes a CPU (Central Processing Unit) 311 for executing a predetermined program, a GPU (Graphics Processing Unit) 312 for performing image processing, and the like. In the present embodiment, a predetermined program is stored in a memory (for example, the external memory 44 connected to the external memory I/F 33 or the internal data storage memory 35) inside the game apparatus 10. The CPU 311 of the information processing section 31 executes image processing (FIG. 12) described below by executing the predetermined program. The program executed by the CPU 311 of the information processing section 31 may be obtained from another device through communication with the other device. The information processing section 31 further includes a VRAM (Video RAM) 313. The GPU 312 of the information processing section 31 generates an image in accordance with an instruction from the CPU 311 of the information processing section 31, and renders the image; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space), an object in a position where a plurality of virtual light  light source setting means sets, based on the color information obtained by the color information obtaining means, at least one parameter relating to a color and/or a brightness of a light source placed in a virtual space. The object image generation means generates an object image that is obtained when an image of an object in the virtual space, which object is illuminated by the light source whose at least one parameter has been set by the light source setting means; Paragraph [0018]: color information about the image that corresponds to the specific target object is obtained, and the setting of the virtual light source is determined based on the obtain color information. Then, the virtual object is illuminated by the light source whose setting has been thus determined, and an image of the virtual object is captured. The virtual object is displayed on or near the specific target object; Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space). 
	Kawamoto does not explicitly disclose extract color values of pixels for portions of the object that correspond to positions of the plurality of virtual light sources of light, and illuminate, on the display, an area around the object based on the set plurality of virtual light sources to which the color values are applied, wherein an illumination effect of the plurality of virtual light 
	However, Demos teaches graphics processing with use of a virtual light (Paragraphs [0016]-[0019]), further comprising extract color values of pixels for portions of the object that correspond to positions of the plurality of virtual light sources of light (Paragraphs [0055]-[0058]: twentieth aspect of the invention is the fourteenth aspect of the invention, in which the normal direction estimation portion calculates a color contrast amount based on color information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the color information of pixels surrounding the pixel of interest…normal direction estimation portion calculates a brightness contrast amount based on the brightness information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the brightness information of pixels surrounding the pixel of interest, and calculates a first visual depth amount that indicates a degree of perception of visual depth based on the brightness contrast amount, calculates a color contrast amount based on color information of a pixel of interest, which is the pixel that is targeted for processing in the image signal, and the color information of pixels surrounding the pixel of interest). Demos teaches that this will allow for user to view an object in greater vividness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamoto with the features of extract color values of pixels for portions of the object that correspond to positions of the plurality of virtual light sources of light as taught by Demos so as to allow for user to view an object in greater vividness as presented by Demos.
	Further, Drebin teaches a virtual scene including an object and virtual illumination (Abstract), further comprising illuminate, on the display, an area around the object based on the set plurality of virtual light sources to which the color values are applied, wherein an illumination effect of the plurality of virtual light sources is excluded on the object itself and a light amount of the illumination effect decreases as a distance becomes further away from a position of the  Any or all of the available eight lights can be enabled in each lighting function. The sum of the per-light illumination is clamped to [-1, 1] in the example embodiment, and converted to integer 2's complement before adding the global ambient term. Since the total illumination is clamped to [0, 1], a material cannot become brighter through lighting in the example embodiment. If this effect is desired, the light colors can be premultiplied by the material color, and the material color in the equation can be set to 1.0. Other arrangements can be provided in other example implementations to allow materials to become brighter through lighting…the alpha equations can be used when monochrome results are sufficient. The resulting alpha values can be combined with other RGB and alpha values in texture environment unit 600 in the example embodiment. For example, it is possible to put the diffuse result in the color output for the channel 0 color, a specular result in the alpha output of the color 0 channel, and have the texture environment unit 600 multiply the diffuse color by the texture color and add a (e.g., white) specular highlight in a single stage of texture environment unit 600…the diffuse attenuation function in the example embodiment, beyond the command (N∙H) clamp to [0, 1]. Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped…Attenuation can be defeated for lighting equations which do not have a diffuse property or left unclamped. Unclamped dot products allow light-based texture generation to control illumination for 180°. Since the illumination will be clamped in the example embodiment, signed lighting functions may be scaled and biased appropriately using colorc and ambc. The example embodiment provides three example diffuse attenuation functions a lighting equation can use: [EQU3]...angle attenuation logic in the example embodiment computes a second-order polynomial based on the dot product of the light-to-vertex vector and the light-direction vector. A sharp fall off is achieved by extrapolating the squared and linear terms. Clamping is used to avoid negative values produced by extrapolation for angles outside of a spotlight angle. Range attenuation can be performed by the inverse of another second-order polynomial. The distance value, d, is the length of the vector from the vertex to the light position. A light equation with only distance attenuation can be used for texture-based lights to simulate the distance-based illumination falloff of projected or other textures…same logic can be used to approximate common specular attenuation, (N∙H)S for a parallel light source. The light-to-vertex and light-direction vectors may be replaced with the normal and half-angle vectors respectively. Attenuation can be defeated in a lighting function to permit non-attenuated point light (e.g., omni-direction) sources to be used in both a diffuse and specular equation. In this example, the light's angle attenuation coefficients may be used for the specular equation, and attenuation is turned off in the diffuse equation; Column 28, lines 38-50: Local Diffuse Spot Light…This example demonstrates how to configure the GX_COLOR0 channel to light the vertex color with a local diffuse spot light. The functions GXInitLightPos and GXInitLightDir are used to initialize the light position and direction. The light direction and position are assumed to have been transformed into view space prior to setting the light object. In order to enable diffuse lighting, diff_fn is set to GX_DF_CLAMP. Since this is a spot light, attn_fn is set to GX_AF_SPOT. The type of spot light angle attenuation function is determined by the light, set here by GXInitLightSpot. The distance attenuation function is set using GXInitLightDistAttn). Drebin teaches that this will allow for attenuation control so as to simulate lighting in an image as in real life (Column 11, lines 35-54: Lighting calculation 302 based on a given vertex could generate a shadow volume defined at texture coordinates used for the texture mapping operation 306. Many other applications are possible. For example, one interesting application relates to projective textures. An undesirable property of projective textures is that they typically project forward and backward from the camera. The techniques disclosed herein can provide projective texture coordinate generation based on a lighting function which provides attenuation (e.g., to eliminate backwards facing lighting) and/or distance attenuation (e.g., to attenuate the projective texture based on how far it is projected--just as you might see when using a real slide projector to project an image). Therefore, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 25,
Regarding claim 26, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 24, Kawamoto discloses wherein the processor is further configured to: extract, from the object, a color of the position of a virtual light source of the plurality of virtual light sources (Paragraph [0157]: not only the parameters relating to the color and brightness of the virtual light source but also the position, type, etc., of the virtual light source may be set based on the color information about the real image. For example, if there is a particular bright area in an image captured by the real camera, it can be assumed that a spotlight is illuminating the area from a predetermined direction. Further, the direction from which the spotlight is illuminating the area can be estimated based on the shape of the area (e.g., if the shape of the bright area in the real space is circular, it can be estimated that the spotlight is illuminating the area from right above, and if the shape of the bright area in the real space is ellipsoidal, it can be estimated that the spotlight is obliquely illuminating the area). Further, for example, if a captured real image shows a solid object near the marker 61, then the position of the lighting in the real space); and apply the color to the virtual light source (Paragraph [0136]: the virtual character 51 existing in the virtual space is illuminated by the light source whose setting has been determined at step S7…parameters of the light source in the virtual space are set as described above based on the calculated average color; Paragraph [0147]: if colored light is only illuminating the point (or the vicinity of the point), then the display of the virtual character becomes unnatural since the setting of the virtual light source is determined based on color information obtained regarding the point).
Regarding claim 27, Kawamoto, in view of Demos, and further in view of Drebin teaches the display device of claim 24, Drebin discloses wherein the processor is further configured to: illuminate an area around the object to enhance a user's sense of immersion in the display (Column 11, lines 35-54: Lighting calculation 302 based on a given vertex could generate a shadow volume defined at texture coordinates used for the texture mapping operation 306. Many other applications are possible. For example, one interesting application relates to projective textures. An undesirable property of projective textures is that they typically project forward and backward from the camera. The techniques disclosed herein can provide projective texture coordinate generation based on a lighting function which provides attenuation (e.g., to eliminate backwards facing lighting) and/or distance attenuation (e.g., to attenuate the projective texture based on how far it is projected--just as you might see when using a real slide projector to project an image).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613